                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

JOHNNY B. FARRINGTON, JR.,

      Plaintiff,

              V.                               Civil Action No. 16-1206-RGA

CORPORAL J. SILVA, et al.,

      Defendants.


Johnny B. Farrington, Jr., Sussex Correctional Institution, Georgetown, Delaware; Pro
Se Plaintiff.

Michael F. McTaggart, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware; Counsel for Defendants Jesse Silva and Margaret O'Bara.




                              MEMORANDUM OPINION




December   iff ,
               2018
Wilmington, Delaware
A~                f    rict Judge:

       Plaintiff Johnny B. Farrington, Jr. ("Farrington"), an inmate at the Sussex

Correctional Institution, in Georgetown, Delaware, filed this action pursuant to 42 U.S.C.

§ 1983. He proceeds pro se and has been granted leave to proceed in forma pauperis.

Defendants Sergeant Margaret O'Bara ("O'Bara") and Corporal Jesse Silva ("Silva")

(together "Defendants") move for summary judgment. (D.I. 49). Plaintiff opposes and

has filed several motions seeking discovery and a motion to amend. (D.I. 32, 36, 37,

47). Briefing on the matters is complete.

I.     BACKGROUND
       Farrington alleges he was subjected to excessive force by O'Bara, a Capitol

Police Sergeant, and Silva, a Capitol Police Corporal, on October 19, 2016. The

Complaint alleges this occurred when Farrington was being escorted to the Capitol

Police Office. (D.I. 1 at 5) .. Plaintiff states that he "pulled away"_from O'Bara. (Id. at 5).

Then, he was tased in the stomach by Silva, instantly fell to the ground, and an

unknown officer put what felt like a gun to the back of his neck. (Id.). Farrington turned

his head and Silva said, "stop resisting." (Id.). Farrington alleges that Silva and the

other unknown officer began tasing Farrington and continued to tase him un_til he

defecated on himself. (Id.). The Complaint alleges that Farrington had taser marks on

the back of his neck to support his allegations. (Id.). The Complaint alleges that

Farrington was dragged into the Capitol Police Office, dropped on the floor, and Silva

cursed at him. (Id. at 5-6). The Complaint alleges that O'Bara was the superior officer

who oversaw what was being done to him. (Id.).


                                               1
      The evidence of record indicates that on October 19, 2016, O'Bara was assigned

to the Sussex County Courthouse. (D.I. 50 at Ex. 1 at 1). That morning, at 8:35 a.m.,

she responded to a call of an active capias for Farrington who was scheduled to appear

in Superior Courtroom #2. (Id.). O'Bara met Farrington on the second floor of the

courthouse and told him that he had an active warrant from the Laurel Police

Department. (D.I. 39-1 at 138). O'Bara told Farrington he would have to go to the

Capitol Police office on the first floor of the courthouse to be processed. (D.I. 39-1 at

138; D.I. 50 at Ex. 1 at 3). Farrington was cuffed with his hands behind his back, and

he and O'Bara walked towards the lobby of the courthouse to the front of the building,

near the metal detector. (Id.). At that point, Farrington pulled away from O'Bara and

ran out the front doors of the courthouse. (Id. at 1-2). As Farrington ran out of the

courthouse he dragged O'Bara down the front steps of the courthouse and they landed

near a grassy area in front of the building. (Id. at 2). Farrington's arm or handcuffs

were entangled with O'Bara's arm and they were on the ground. (D.I. 39-1 at 139).

       According to Farrington, on October 19, 2016, he appeared at the Sussex

County Courthouse for a final case review on an assault third charge. (D.I. 50, at Ex. 2

at 17). When he arrived at the courthouse, O'Bara told him she had to detain him

for an outstanding warrant from Laurel Police Department, and she handcuffed him. (Id.

at 19). Farrington testified that while being escorted, he flashbacked to an incident with

another police department, freaked out, pulled away from her, and ran for the door. (Id.

at 20-21).




                                             2
      According to Silva, he and Corporal Davidson ("Davidson"), another Capitol

Police Officer, responded outside to assist O'Bara. (D.I. 50 at Ex. 1 at 1). Earlier, Silva

had heard the dispatch from the Capitol Police Communications Center and knew that

Farrington was wanted on an outstanding capias on charges of assault second degree

and resisting arrest with force or violence. (Id. at 1). Silva had seen Farrington begin to

run out of the courthouse, use his body to force open the front doors of the courthouse,

and drag O'Bara down the front steps. (Id. at 2).

       Silva saw Farrington on the ground with his arm entangled with O'Bara's arm.

(Id. at 2). At that point, Silva deployed his taser two times seconds apart, both times in

the right side of Farrington's body. (D.I. 50 at Ex. 1 at 2; D.I. 59 at Ex. 1). According to

Silva, he deployed his Taser a second time because he was fearful that Farrington was

still attempting to escape and would attempt to regain his footing and cause more harm

to O'Bara. (Id. at 2). Silva states that he deployed his Taser to gain compliance in a

short period of time. (Id.). Silva states that he did not tase Farrington in the neck. (Id.).

       According to Farrington, once he was off the steps, Silva deployed his Taser and,

as he was lying on the ground, he felt someone come up and put something on the

back of his neck. (D.I. 50 at Ex. 2 at 21). Farrington testified that the first time he was

tased it was justified, and he brought it on himself because he should not have run. (Id.

at 40, 44, 49). Farrington testified that Silva was hollering, "Stop resisting," and Silva

tased him a second time as he was laying on the ground. (Id. at 40). According to

Farrington, he was "tased in the back of his neck as well." (Id. at 21, 40). Farrington

testified that he was tased until he defecated on himself. (Id.). Farrington testified that


                                              3
 someone other than Silva tased him in the back of his neck. (Id. at 42). According to

 Farrington there was no need to tase him a second time. (Id. at 44).

           Silva assisted Davidson in removing and freeing O'Bara's arm from Farrington's

 arm. (D.I. 50 at ex. 1 at 2). Silva, with the assistance of the Superior Court bailiffs,

 lifted Farrington and took him inside to the Capitol Police Office. (Id.). Silva saw that

 O'Bara had multiple cuts and contusions, and he saw no injuries on Farrington. (D.I. 39

· at 29; D.I. 50 at ex. 1 at 2). Farrington only complained of complications with his

 breathing. (D.I. 50 at ex. 1 at 2). EMS medical staff responded to treat Farrington for

 possible injuries, but no visible injuries were located. (Id. at 3).   Farrington was taken

 by ambulance to the Nanticoke Hospital, treated, and released. (Id.). At the hospital

 Farrington made repeated statements that he did not want to go to jail and wa·nted to

 see his mother in heaven. (Id.). Later he made other statements about wanting to

 "jump in front of traffic." (Id.). Hospital records indicate that Farrington had abrasions

 and rib and chest contusions. (D.I. 50 at Ex. 2 at medical records). There were no

 reported neck injuries. (Id.).

           Courthouse security cameras captured this incident. (D.I. 51). Silva reviewed

 the DVD and states that it is a fair and accurate depiction of the events. (D.I. 50 at Ex.

 1 at 3). I have also reviewed the DVD, which shows three camera angles. Farrington

 testified his claim is an excessive force claim in violation of his constitutional rights

 because he was tased excessively. (Id. at Ex. 2 at 44). Following the October 19, 2016

 incident, Farrington was charged with resisting arrest with force, and he pied guilty. (Id.

 at 58.)


                                                4
II.   MISCELLANEOUS MOTIONS

      A.     Discovery Motions

      On April 10, 2018, the Court amended the discovery deadline for all discovery to

be initiated so that it would be completed on or before June 15, 2018. (See D.I. 29).

      On April 27, 2018, Farrington filed a motion for the Court to direct the Delaware

Department of Correction give him a copy of his institutional medical records, pursuant

to Rules 26 through 37 of the Federal Rules of Civil Procedure. (D.I. 32). The motion

will be denied. The proper discovery method to obtain records for a non-party is to

issue a subpoena for those records. It would be inappropriate for the Court to order a

non-party to produce records absent the issuance of a subpoena and a refusal to

comply with the subpoena. See Fed. R. Civ. P. 45.

      On May 24, 2018, Farrington filed a motion for a subpoena for the Court to direct

the Department of Safety and Homeland Security (Capitol Police) to provide him any

and all investigative reports relevant to this case. (D.I. 36). On the same day, he filed a

motion for a subpoena for the Court to direct Nanticoke Memorial Hospital to provide his

medical records from his October 19, 2016 admittance. (D. I. 37). Defendants

responded and advised the Court that it provided Farrington the records he sought via

subpoena. (See D. I. 41 ). The documents sought by Farrington are contained in the

Court record. Therefore, the motions for issuance of a subpoena (D.I. 36, 37) will be

dismissed as moot.

       8.     Motion to Amend

              Farrington filed a motion to amend the complaint on June 12, 2018, three


                                             5
days before the June 15, 2018 deadline. 1 In his motion, Farrington acknowledges that

the claims raised in the original complaint are directed primarily towards Silva's actions

and that O'Bara was mentioned because she yvas the superior officer. Farrington states

that he did not complain of any inappropriate behavior by O'Bara because he "was just

severely tased and[] had no recollection of anything she may have done." (D.I. 47). It

appears that Farrington filed the motion because during the investigation, witnesses

gave statements that, after the escape attempt, O'Bara grabbed Farrington by the

throat and stated, "I should fucking kill you." (Id.).

       Defendants oppose the motion on the grounds that: (1) the motion to amend

was filed three days after the close of discovery and is untimely; (2) Farrington did not

appear to have memory problems when he filed the original complaint; (3) when

Farrington was deposed, he was questioned about the basis for his claims, and he

responded that his claims revolved around injuries due to tasing; (4) when Farrington

was deposed, he indicated that he had sued O'Bara because she was the superior

officer that day and was responsible for the actions of the other officers; and (5) the




1 The computation of time for a pro se inmate's filing is determined according to the
"mailbox rule" and deemed filed as of the date it was delivered to prison officials for
mailing to the court. See Houston v. Lack, 487 U.S. 266 (1988); Burns v. Morton, 134
F.3d 109, 112 (3d Cir. 1998); Gibbs v. Decker, 234 F. Supp. 2d 458,463 (D. Del. 2002).
Here, the motion to amend was signed on June 12, 2018, and its envelope is post-
marked June 14, 2018. Therefore, the motion was delivered to prison authorities for
mailing some time between June 12, 2018 and June 14, 2018. Giving Farrington the
benefit of the doubt, the Court concludes the motion was filed on June 12, 2018, the
date it was signed, and the earliest date it could have been delivered to prison officials
for mailing.

                                               6
medical records do not support Farrington's claim he suffered from memory loss. (D.I.

48).

       In his reply to Defendants' opposition, Farrington states that granting the motion

would not require a second round of discovery because all of the information was

discovered during the initial discovery process. He also states that motion is not

untimely as he filed it on June 12, 2018, three days before the discovery cut-off date.

Attached to the reply are excerpts from the Delaware Capitol Police investigation. (D.I.

61). Complete investigative reports are found at Docket Item 39, filed May 29, 2018,

and Docket Item 43, filed June 4, 2018.

       Pursuant to Fed. R. Civ. P. 15(a)(2), courts "should freely give leave [to amend]

when justice so requires." However, "undue delay, bad faith, dilatory motive, prejudice,

[or] futility" could all "justify a denial of leave to amend." Shane v. Fauver, 213 F.3d 113,

115 (3d Cir. 2000). '"Futility' means that the complaint, as amended, would fail to state

a claim upon which relief could be granted" under the standard of Federal Rule of Civil

Procedure 12(b)(6). Lejon-Twin El v. Marino, 722 F. App'x 262,265 (3d Cir. 2018)

(quoting Shane, 213 F.3d at 115). In evaluating whether a plaintiff has stated a claim

upon which. relief could be granted, the court accepts "all factual allegations as true,

construe[s] the complaint in the light most favorable to the plaintiff, and determine[s]

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to

relief." Bronowicz v. Allegheny Cnty., 804 F.3d 338, 344 (3d Cir. 2015).

       The motion will be denied. The motion does not comply with Local Rule 5.1

which provides that a party who moves to amend a pleading shall attach to the motion:


                                             7
(1) the proposed pleading as amended, complete with a handwritten or electronic

signature; and (2) a form of the amended pleading which indicates in what respect it

differs from the pleading which it amends, by bracketing or striking through materials to

be deleted and underlining materials to be added. O'Bara did not provide a copy of the

proposed amended complaint. The motion does not indicate what type of claim he

seeks to add against O'Bara, and I am not inclined to guess.        I do note that the DVD

does not appear to offer any basis for a complaint against O'Bara. I further note that the

statement attributed to O'Bara after the incident is not the basis for a claim.

         Finally, the motion is untimely. Plaintiff explains that he did not raise the

foregoing allegations against O'Bara because he was "just severely tased and[] had no

recollection of anything O'Bara may have done." (0.1. 17)2 Farrington argues that

granting the motion would not require a second round of discovery because all the

information was discovered during the initial discovery process. However, raising a new

claim at this late date without allowing Defendants to conduct additional discovery would

be materially prejudicial to them. Farrington fails to show good cause or excusable

neglect in seeking to amend at this late date. Therefore, the motion to amend will be

denied




2
  Farrington had no complaints of inappropriate behavior by O'Bara when he was
interviewed by the Delaware Capitol Police on December 28, 2016. (See 0.1. 43 at 3).
Nor do his answers to Defendants' interrogatories, filed September 17, 2017, mention
the facts he seeks to now raise. In Interrogatory No. 3, he was asked for the complete
factual basis for each allegation. In Interrogatory No. 4, he was asked for the basis of
any claim that Defendants violated Farrington's constitutional rights. (0.1. 22). Finally,
the motion to amend makes no mention of any injuries Farrington sustained due to
O'Bara's alleged conduct.
                                              8
Ill.   MOTION FOR SUMMARY JUDGMENT

       Defendants move for summary judgment on the grounds that: (1) Farrington

cannot prevail against O'Bara as there is no respondeat superior liability under 42

U.S.C. § 1983; (2) the use of the taser by Silva met constitutional standards, the first

use of taser was reasonable, the second use of the taser was reasonable to gain control

of Farrington, and Farrington never identified the officer who allegedly tased him in the

neck; and (3) Defendants are shielded from liability under the doctrine of qualified

immunity. Farrington opposes the motion for summary judgment on the grounds that

there are genuine issues of material fact. 3

       A.     Standards of Law

       "The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

.matter of law." Fed. R. Civ. P. 56(a). When determining whether a genuine issue of

material fact exists, the court must view the evidence in the light most favorable tC? the

non-moving party and draw all reasonable inferences in that party's favor. Scott v.

Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007).

A dispute .is "genuine" only if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Anderson     v. Liberty Lobby, 477 U.S. 242, 247-49
(1986).

       8.     Discussion



3Defendants' filed a reply and Farrington filed a sur-reply. (D.I. 58, 63). Defendants
move to strike the sur-reply as filed in derogation of Local Rule 7.1.2(b). (D.I. 64). The
Court will deny the motion given Farrington's pro se status.
                                              9
              1.     RespondeatSuperior

       Farrington testified that his claims lie under a theory of excessive force due to

tasing, and he sued O'Bara because she was the superior officer at the scene and

responsible for the actions of everyone. Defendants move for summary judgment on

behalf of O'Bara under a respondeat superior theory.

       There is no respondeat superior liability under § 1983. See Parke/I v. Danberg,

833 F.3d 313, 330 (3d Cir. 2016). A defendant in a civil rights action "cannot be held

responsible for a constitutional violation which he [ ] neither participated in nor

approved." Baraka v. McGreevey, 481 F.3d 187,210 (3d Cir. 2007); see also Polk

County v. Dodson, 454 U.S. 312, 325 (1981). Such involvement may be "shown

through allegations of personal direction or of actual knowledge and acquiescence."

Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005).

       Farrington's claim against O'Bara is based upon O'Bara's supervisory position.

There is no evidence that O'Bara had any involvement in the tasing of Farrington.

Rather, the evidence indicates that Farrington ran from O'Bara, pulled her down a flight

of stairs causing injuries to O'Bara, and O'Bara never deployed a taser. 4 Summary

judgment is appropriate on behalf of O'Bara, and the motion will be granted as to the

claims raised against her.

              2.     Excessive Force




4The DVD makes it very clear that O'Bara was in no position during the relevant time to
be supervising anyone.

                                             10
       Farrington alleges he was subjected to excessive force in violation of the Eighth

Amendment. However, at the time of the occurrence Farrington was not a sentenced

inmate. At the time he was an arrestee. Therefore, his claim is analyzed under the

Fourth Amendment. 5 Defendants argue, first, that Silva did not use excessive force

against Farrington and second, Silva is entitled to qualified immunity.

       "Qualified immunity shields federal and state officials from money damages

unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was 'clearly established' at the time of the

challenged conduct." Ashcroft v. al-Kidd," 563 U.S. 731 , 735 (2011); see also Saucier v.

Katz, 533 U.S. 194 (2001).

       The District Court is "permitted to exercise [its] sound discretion in deciding which

of the two prongs of the qualified immunity analysis should be addressed first in light of

the circumstances in the particular case at hand." Pearson v. Callahan, 555 U.S. 223,

236 (2009). The doctrine "gives government officials breathing room to make

reasonable but mistaken judgments, and protects all but the plainly incompetent or

those who knowingly violate the law." Messerschmidt v. Millender, 565 U.S. 535, 546

(2012) ..




5Excessive force clairns arising out of an arrest are analyzed under the Fourth
Amendment. Graham v. Connor, 490 U.S. 386 (1989). Excessive force claims for
pretrial detainees are analyzed under the Fourteenth Amendment. Sylvester v. City of
Newark, 120 F. App'x 419, 423 (3d Cir. 2005). Excessive force claims for those
convicted of a crime are analyzed under the Eighth Amendment. Graham v. Connor,
490 U.S. at 395 n.10.
                                            11
      The Court will first address the issue of whether there was a violation of

Farrington's constitutional rights. Farrington concedes that the first time he was tased

was an appropriate use of force. This occurred when Farrington ran out the courthouse

doors while handcuffed, dragged O'Bara with him down the courthouse steps, and he

and O'Bara were entangled on the ground. Farrington asserts that excessive force

occurred when he was handcuffed behind his back, face down on the ground, Silva told

him to stop resisting, and then tased him a second time. Farrington also contends he

was tased in the neck by an unknown/unnamed individual. In light of the circumstances

at the time of the alleged use of excessive force, the Court finds that there is no material

factual dispute which could allow a trier of fact to find that Silva unlawfully used

excessive force against Farrington. 6

       A police officer's "use of force contravenes the Fourth Amendment if it is

excessive under objective standards of reasonableness." Bennett v. Murphy, 274 F.3d

133, 136 (3d Cir. 2002) (citing Graham v. Connor, 490 U.S. 386 (1989)). 'The test of

reasonableness under the Fourth Amendment is whether under the totality of the


       6 Even if a violation did occur, the right at issue was not clearly established.
In a non-precedential opinion a few months before the incident under consideration, the
Third Circuit stated, "Our Court has not yet spoken in a precedential opinion about taser
use. And we decline to do so here, as the District Court has not specifically identified
the right allegedly violated and whether ,twas clearly established at the time Baum was
tased." Estep v. Mackey, 639 F. App'x 870, 874 n.4 (3d Cir. 2016). Courts have found
a clearly established right not to be tased when the suspect was unconscious, see
Smith v. City and County of Denver, 2008 WL 724629, *6 (D.Colo. Mar. 18, 2008); and
when· the suspect for a minor non-violent crime was not warned, and was a non-violent
passenger not fleeing or resisting arrest, see Brown v. City of Golden Valley, 534
F.Supp.2d 984, 995 (D.Minn. 2008). I am not sure exactly where the dividing line is for
a clearly established right from a non-clearly established right, but I think Farrington is
on the wrong side of it.

                                             12
circumstances, 'the officers' actions are "objectively reasonable" in light of the facts and

circumstances confronting them, without regard to their underlying intent or

motivations."' Kopec v. Tate, 361 F.3d 772, 776 (3d Cir. 2004) (quoting Graham, 490

U.S. at 397). Reasonableness must be evaluated from the "perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight." Graham, 490 U.S.

at 396. Factors considered when deciding whether an officer's use of force is

objectively reasonable include:

       the severity of the crime at issue, whether the suspect poses an
       immediate threat to the safety of the officers or others, and whether he
       actively is resisting arrest or attempting to evade arrest by flight. A court
       in making a reasonableness assessment also may consider the possibility
       that the persons subject to the police action are violent or dangerous, the
       duration of the action, whether the action takes place in the context of
       effecting an arrest, the possibility that the suspect may be armed, and the
       number of persons with whom the police officers must contend at one
       time.

Kopec, 361 F.3d at 776-77 (internal citation omitted). "The calculus of reasonableness

must embody allowance for the fact thal police officers are often forced to make split-

second judgments-in circumstances that are tense, uncertain, and rapidly evolving-

about the amount of force that is necessary in a particular situation." Graham, 490 U.S.

at 396-97.

       In looking at the "totality of the circumstances," the record demonstrates that

Farrington was under arrest for assault and resisting arrest. He was handcuffed and

being escorted to the Capitol Police Office. He ran through the courthouse doors while

O'Bara, who was escorting him, held on and ordered Farrington to stop. Farringt_on did

not stop. Farrington dragged O'Bara down the courthouse steps, and she was injured.


                                             13
Silva drew his taser and deployed it while Farrington and O'Bara were on the ground.

Both Farrington and O'Bara were moaning. Silva ordered Farrington to stop resisting.

Farrington continued to roll around. Silva was fearful Farrington was still attempting to

escape and to regain his footing, and Silva believed that Farrington may have been

holding on to O'Bara. Silva tased Farrington a second time. The two taser

deployments were made within seconds of each other. Silva's Taser was deployed

only twice.

       In dispute is whether there was a third taser deployment on the back of

Farrington. Both Farrington and Silva agree that Silva did not tase Farrington on the

neck. Farrington testified that someone other than Silva tased him on the back of his

neck. Given the dearth of evidence as to Silva's involvement in the alleged neck tasing,

no reasonable jury could find for Farrington and against Silva on this issue.

       The DVD provided by Defendants corroborates many of the events described

above relevant to the use of force. Farrington is seen handcuffed behind his back

running through the courthouse doors with O'Bara holding onto him, Both are seen

falling down the courthouse steps. Silva has a taser drawn. Farrington and O'Bara are
         •, ..


both on the ground moving about. The entire incident took place in a matter of seconds.

(See D.I. 52).

       The foregoing facts demonstrate that,· looking at the totality of the circumstances,

Silva was placed in a position of having to make a quick judgment and he was

presented with a situation in which it appeared possible that Silva would gain his footing

and continue his attempt to flee and/or injure O'Bara. In addition, he was aware that


                                            14
Farrington had pending charges of assault and resisting arrest. The possibility of harm

to O'Bara and the limited time in which to decide what actions were necessary are

factors which weigh in favor of finding the use of force to be reasonable. See, e.g.,

Brown v. Cwynar, 484 F. App'x 676, 681 (3d Cir. 2012) (affirming a finding of qualified

immunity involving a third taser use by an officer on a 73-year-old man resisting arrest

in a shopping mall parking lot); Woods v. Grant, 665 F. Supp. 2d 438, 445 (D. Del.

2009) (multiple taser use on fleeing suspect not unreasonable use of force), aff'd, 381

F. App'x 144 (3d Cir. 2010).

       Moreover, Farrington failed to offer any record evidence as to what other, less

forceful, means were available and even concedes the first time he was tased it was .

warranted under the circumstances. See Saucier, 533 U.S. at 205 ("If an officer

reasonably, but mistakenly, believed that a suspect was likely to fight back, for instance,

the officer would be justified in using more force than in fact was needed."). And, finally,

although Farrington was taken to the hospital, medical records indicate he was not

seriously injured at the time as a result of being tased. See Sharrar v. Fe/sing, 128 F.3d

810, 822 (3d Cir. 1997) (finding that although the absence of physical injury does not

necessarily signify that the force has not been excessive, "the fact that the physical

force applied was of such an extent as to lead to injury is indeed a relevant factor to be

considered as part of the totality.").

       Considering the totality of the circumstances, the Court finds that Silva's actions

were reasonable under the circumstances. Based upon the evidence of record no




                                            15
reasonable jury could find in favor of Farrington .. Therefore, the Court will grant

Defendants' motion for summary judgment as to the claims raised against Silva.

IV.    CONCLUSION

       Based upon the above discussion, the Court will: (1) deny Plaintiff's motion for

an order to direct the Department of Correction to release Plaintiff's records (D.I. 32);

(2) dismiss as moot Plaintiff's motions for issuance of subpoenas (D.I. 36, 37); (3) deny

Plaintiff's motion to amend (D.I. 47); (4) grant Defendants' motion for summary

judgment (D.I. 49); and (5) deny Defendants' motion to strike Plaintiff's second

answering brief (D.I. 64).

       An appropriate order will be entered.




                                             16
